 1
 2                                                           District Judge Marsha J. Pechman
 3
 4
 5
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT FOR THE
10                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
11
12
13 DEEP OCEAN, LLC;                                  CASE NO. 18-cv-00991-MJP
   FENGLING WANG,
14                                                   ORDER HOLDING CASE IN
                                                     ABEYANCE
15                               Plaintiffs,
16                        v.
17 KATHY BARAN, et al.,
18                               Defendants.
19
20
                                       JOINT STIPULATION
21
            The parties submit the following stipulation and proposed order to agree and
22
     request that this case continued be stayed pending the reopening of Plaintiff’s
23 administrative case by U.S. Citizenship and Immigration Services (“USCIS”).
24       By notice dated October 19, 2018, USCIS reopened Plaintiff’s administrative case
25
     concerning his 2018 Petition for Nonimmigrant Worker (Form I-129) requesting an
26
     extension of his L-1A visa. This provided Plaintiff with 30 days to provide additional
27
     information to USCIS in support of his petition. At the request of Plaintiff, and to allow
28 for additional time for Plaintiff to provide information/documentation to USCIS in

     support of his petition, USCIS re-issued a notice on November 18, 2018. Currently,



      ORDER HOLDING CASE IN ABEYANCE
      C18-991 MJP - 1
1
2 Plaintiff has until December 16, 2018 to make any submissions. The parties seek a 90-
3 day extension of the abeyance to allow Plaintiff to complete the submission to USCIS,
4 and to allow time for USCIS to review Plaintiff’s administrative case with the addition of
5 any new submissions by Plaintiff.
6         The parties will file a joint status report with the Court no later than February 28,
7 2019, indicating the status of the case and, if it has not been resolved, proposing the next
8 steps of the case, including a new deadline for Defendants to respond to the Complaint
9 and a briefing schedule.
10     DATED this 30th day of November, 2018.
11                                            Respectfully submitted,
12
                                              ANNETTE L. HAYES
13                                            United States Attorney
14
                                              /s/ Michelle R. Lambert
15                                            MICHELLE R. LAMBERT, NYS #4666657
16                                            Assistant United States Attorney
                                              United States Attorney’s Office
17                                            700 Stewart Street, Suite 5220
18                                            Seattle, Washington 98101-1271
                                              Phone: 206-553-7970
19                                            Email: michelle.lambert@usdoj.gov
20                                            Attorneys for Defendants
21
22                                            GIBBS HOUSTON PAUW
                                              /s/ Robert Pauw
23                                            ROBERT PAUW, WSBA #13613
24                                            1000 Second Ave., Suite 1600
                                              Seattle, WA 98104
25                                            Phone: 206-682-1080
26                                            Email: rpauw@ghp-law.net
                                              Attorney for Plaintiff
27
28




     ORDER HOLDING CASE IN ABEYANCE
     C18-991 MJP - 2
 1
 2                                            ORDER
 3          The Parties having so stipulated and agreed, it is hereby SO ORDERED. The
 4
     case shall be held in abeyance and all deadlines shall be stayed for 90 days, including
 5
 6 Defendants’ deadline to respond to the Complaint. The parties shall submit a joint status
 7 report to the Court on or before February 28, 2019.
 8
 9 DATED this 4th day of December, 2018.
10
11
12
13
                                                      A
                                                      Marsha J. Pechman
14                                                    United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28




      ORDER HOLDING CASE IN ABEYANCE
      C18-991 MJP - 3
